Mr. Justice Cartwright delivered the opinion of the court: The question upon which this case turns was decided in the case of Chicago, Burlington and Quincy Railroad Co. v. People, 213 111'. 458. A county tax at the rate of seventy-five cents on each $100 of the assessed value of the property of Brown county, as fixed by the board of review of said county, was extended against appellant’s property. The value of the taxable property in the said county as fixed by the State Board of Equalization was less than that fixed by the board of review, and a levy of sixty-eight cents on each $100 of the value as fixed by the board of review would have produced the same amount as a levy of seventy-five cents on each $100 of the value as fixed by the State Board of Equalization. Appellant paid to the county collector the amount of tax which would have been due from it if the total amount of the county tax had been extended upon the valuation fixed by the State Board of Equalization, and upon application for judgment filed objections to the remainder. The court overruled the objections and entered judgment for the amount unpaid. The decision in the case referred to above is conclusive of this controversy, and the judgment is therefore reversed. Judgment reversed.